Citation Nr: 1635362	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-28 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a non-service-connected pension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Appellant served on active duty from April 1979 to February 1981.  He received a bad conduct discharge.  The Appellant had an additional period of active duty for training (ACDUTRA) with the Army National Guard from May 1974 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision issued in April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO).

The Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) have been reviewed.  There is also a paper claims file that has been reviewed.


FINDING OF FACT

The Appellant does not have qualifying active service during a period of war for non-service-connected pension benefits.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA nonservice-connected pension benefits are not met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

However, the U.S. Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim. Thus, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

To the extent that the VCAA is applicable, the pertinent service records were obtained.

II.  Legal Criteria and Analysis

In order to establish eligibility for non-service-connected pension, it must be shown that a veteran served in the active military during a period of war for, as applicable here, a period of at least ninety days.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  As relevant in this case, the Vietnam era is a qualifying period of war.  38 C.F.R. 
§ 3.3(a)(3).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975.  38 C.F.R. § 3.2(f).  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. 
§ 101(2), (24); 38 C.F.R. § 3.6(a).  The term "active duty" means full time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101 (21)(A). 

Qualifying service for a non-service-connected pension is the total period of active service, exclusive of time spent on furlough, on unpaid absence without leave (AWOL), under arrest without acquittal, in desertion, or while undergoing sentence of court martial.  See 38 C.F.R. § 3.15.  It does not include inactive Reserve service.

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions:  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and, (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).

VA regulations further provide that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions:  (1) acceptance of an undesirable discharge to escape trial by general court martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); and, (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  According to 38 C.F.R. § 3.354(a), definition of insanity, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or, who interferes with the peace of society; or, who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(b) provides when a rating agency is concerned with determining whether a appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Appellant submitted a claim for a non-service-connected pension in December 2012.  In an April 2013 decision, the RO found that the Appellant did not have the requisite active service for non-service-connected pension benefits.

The Appellant served on active duty from April 1979 to February 1981.  He received a bad conduct discharge.  In May 1980, the Appellant appeared before a special court martial.  He was found guilty of theft.  He was sentenced to pay $298 per month for six months, confinement at hard labor for a period of 6 months, and discharged with a bad conduct discharge.  A DD Form 214 reflects the period of duty concluded with a character of discharge as a bad conduct discharge from April 1979 to February 1981.  

Accordingly, Appellant's character of discharge for his period of service from April 1979 to February 1981 is considered to have been issued under dishonorable conditions, and is a complete bar to VA benefits.  See 38 U.S.C.A. § 5303(a). Therefore, the Appellant is not entitled to VA benefits.  There is no indication in the record that the Appellant was insane during service.  Moreover, this is not a period of war as defined, and thus, even if honorable, would not qualify for pension benefits.

The Appellant also had a period of ACDUTRA with the Army National Guard from May 1974 to December 1974.  Although this service was during a period of war, the service is ACDUTRA, not active service.  The Appellant makes no contention that he incurred a disease or injury in the line of duty, or that his duties aggravated a disease or injury.  Thus, the Appellant's National Guard service was not active service, and it cannot be considered qualifying service toward the requisite 90-day threshold for purposes of determining eligibility for a non-service-connected pension.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a) (3).

In this regard, service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  The claimant's recourse is with the service department.  See 38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000) (VA is bound by service 
department findings); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) ("service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces"). 

In this case, the DD 214 clearly shows that the Appellant was released from ACDUTRA and returned to state control as a member of the Army National Guard.  Thus, the determination of the type of service is binding on VA and the Appellant's contention otherwise cannot be considered as a matter of law.

Based upon the forgoing, the Veteran does have the requisite service to qualify for a non-service-connected pension.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to a non-service-connected pension is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


